          Case 2:15-cv-00128-NDF Document 206 Filed 01/22/20 Page 1 of 3



Stefanie Boster, Esq. (6-3890)
HICKEY & EVANS, LLP
1800 Carey Ave., Ste. 700
P.O. Box 467
Cheyenne, WY 82003-0467
Ph: (307) 634-1525
Fax: (307) 638-7335

Attorneys for Expert Witness
Dr. Bernard Cuzzillo


                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF WYOMING


FRANCISCO L. HERRERA and JOANNA
HERRERA, CO-WRONGFUL DEATH
REPRESENTATIVES, for the exclusive
benefit of the beneficiaries of MONICA                 Case No. 15-CV-00128-NDF
HERRERA, deceased, who have sustained
damages from her wrongfully caused death,

                 Plaintiffs,

vs.

GREGORY BUCKINGHAM and DEBORAH
BUCKINGHAM, but in their individual
capacities as Trustees of the BUCKINGHAM
FAMILY TRUST; and GREGORY
BUCKINGHAM and DEBORAH
BUCKINGHAM, as individual defendants;
and WYOMING MECHANICAL, INC., a
Wyoming Corporation; TRIANGLE
TUBE/PHASE III CO. INC., a New Jersey
Corporation; and M&G GROUP
DURAVENT, INC. a New York Corporation,

                 Defendants.

                          ENTRY OF APPEARANCE
_____________________________________________________________________________

        Stefanie Boster, sboster@hickeyevans.com, of the firm of Hickey & Evans, LLP, 1800

Carey Avenue, Suite 700, P.O. Box 467, Cheyenne, Wyoming 82003-0467, hereby enters her
         Case 2:15-cv-00128-NDF Document 206 Filed 01/22/20 Page 2 of 3



appearance as counsel for Plaintiff’s Expert Witness Dr. Bernard Cuzzillo in the above-entitled

case and certifies that she is admitted to practice in this court.

        DATED and respectfully submitted this 22nd day of January, 2020.


                                                        /s/ Stefanie L. Boster
                                                  Stefanie L. Boster (WY # 6-3890)
                                                  Hickey & Evans, LLP
                                                  1800 Carey Avenue, Suite 700
                                                  P.O. Box 467
                                                  Cheyenne, WY 82003-0467
                                                  Ph: (307) 634-1525
                                                  Fax: (307) 638-7335
                                                  sboster@hickeyevans.com

                                                  Attorneys for Expert Witness
                                                  Dr. Bernard Cuzzillo




                                                   2
         Case 2:15-cv-00128-NDF Document 206 Filed 01/22/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January, 2020, a copy of the foregoing Entry of
Appearance was filed electronically. Notice of this filing will be served on all parties of record by
operation of the Court’s electronic filing system.

Judith Studer                                        David Lewis
Schwartz, Bon, Walker & Studer, LLC                  P.O. Box 8519
141 S. Center Street, Suite 500                      Jackson, Wyoming 83002
Casper, Wyoming 82601                                davelewis@bresnan.net
jstuder@schwartzbon.com

Joseph P. McGill                                     Christopher R. Reeves
Jennifer A. Cupples                                  Dick Waltz, Esq.
Foley, Baron, Metzger & Juip, PLLC                   Waltz Reeves
38777 Six Mile Road, Suite 300                       1660 Lincoln Street, Ste. 2510
Livonia, MI 48152                                    Denver, Colorado 80264
jmcgill@fbmjlaw.com                                  creeves@waltzreeves.com
jcupples@fbmjlaw.com                                 dwaltz@waltzreeves.com

Katherine L. Mead
P.O. Box 1809
Jackson, Wyoming 83001
kate@meadlaw.net

Julie Tiedeken
Sean W. Scoggin
P.O. Box 748
Cheyenne, Wyoming 82003
jtiedeken@mtslegal.net
sscoggin@mtslegal.net

                                                     /s/ Stefanie L. Boster
                                                Stefanie L. Boster (WY # 6-3890)
                                                HICKEY & EVANS, LLP




                                                 3
